DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 16, and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, and similarly Claim 16 and 23; Claim 7 and similarly Claim 16 and 23 states that the biller is large biller however the claim then claims “transmit the payment initiation message to the biller to the large biller.”  If the biller is a large biller it would receive the payment initiation message, thus “transmit the payment initiation message to the biller to the large biller” causes the claim to be indefinite.  






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, and 9-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites assessing and/or receiving forms of data/message, matching data to identify and assigning a score (i.e., locating terminals) which is found to be an abstract idea.
	More specifically:
Claim 1, and similarly Claim 10 and 18; 

receive a payment initiation message from a CFI, the payment initiation message including tokenized payment credentials associated with a transaction card used by a user to initiate a bill payment transaction with the CFI, a bill payment amount, and a biller identifier (ID) identifying a biller associated with the bill payment transaction; 
identify a biller service provider (BSP) associated with the biller; and
transmit the payment initiation message to the BSP to initiate authorization of the bill payment transaction; and 


The claims fall under Certain Methods Of Organizing Human Activity commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The various steps as recited in Claim 1, 10, and 18 recite forms of a sales activity or behavior or business relation that falls under the breadth of commercial activity. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of – card based payment system, CFI, BPX, “BSP”, a payment processing network using a card-based transaction model, and general transmission over a network. These elements are recited at a high-level of such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., generic financial processing network). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of card based payment system, CFI, BPX, “BSP”, a payment processing network using a card-based transaction model, and general transmission over a network to perform the aforementioned steps are well-
Regarding Claim 2, 4-8, 11, 13-17, 19, 21-25; these claim recites limitations that further define the same abstract idea as noted in Claim 1.  Therefore they are considered patent ineligible for the reasons given above. .  In addition, they recite the concepts of transmission over networks such that it amounts no more than mere instructions to apply the exception using generic computer component (i.e., general network transmission).  Even in combination, these additional elects do not ingrate the abstract idea into a practical application and do not amount to significantly more (i.e., see MPEP 2106.05(d)(ii) - Receiving or transmitting data over a network) than the abstract idea itself.
Regarding Claim 3, 9, and 20; this claim recite limitations that further define the abstract idea noted in Claim 1.  In addition, they recite the additional entry into a form.  The entry into a form is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer component (i.e., computerized entry).  Even in combination, these additional elects do not ingrate the abstract idea into a practical application and do not mount to significantly more (i.e., see MPEP 2106.05(d)(ii)). 
Therefore the examiner finds the claims are not patent eligible
Regarding Claims 1-9 the claim calls for a system; however, there is no hardware element found within the claimed system. As recited in the body of the claim, the claimed system contains “a bill pay exchange computing system” and “a payment processing network.”  One of ordinary skill in the art would understand “a bill pay exchange computing system” and “a payment processing network” could be implemented in software and a ‘’system’ could be a software based system.  As the body of the claim does not positively recite any hardware embodiment, the claim is directed to non-statutory subject matter.  The nominal recitation of the machine/device in the preamble with an absence of a hardware element in the body of the claim fails to make the claim statutory under 35 USC 101.  See Am. Med. Sys., Inc v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010).  See also Ex parte Cohen et al., (Appeal No. 2009-011366) for details.  The Examiner respectfully suggests that the claim be further amended to positively recites at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 10, 12, 13, 15, 18, 20, 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al. (US 2013/0346302 A1) in view of Felix et al. (US 2003/0115141 A1) and McGuire et al. (US 2010/0257612 A1).

Regarding Claim 1, and similarly Claim 10 and 18;
Purves teaches card-based bill payment system enabling bill payment using a transaction card within a consumer financial institution (CFI) payment platform (FIG. 2A – Banking Site/Bill-Pay Server/Billing Site), the bill payment system comprising: 
a bill pay exchange (BPX) computing system (FIG. 2A) configured to:
 receive a payment initiation message from a CFI, the payment initiation message including ... payment credentials ... used by a user to initiate a bill payment transaction with the CFI, a bill payment amount, and a biller identifier (ID) identifying a biller associated with the bill payment transaction ([0107] - For example, in one implementation, a user may access his banking site 108b, and click on the Bill-Pay button 140 and directly pay for an outstanding balance and [0119] - In one embodiment, the customer 202 may submit a payment request 205a/b/c via a Bill-Pay portal 210a/b/c. For example, the user may view an electronic bill via a user interface and click on a Bill-Pay widget instantiated on an online banking site (e.g., see FIG. 4A), a Bill-Pay widget instantiated on a biller site (e.g., see 407 in FIG. 4B), or via a Bill-Pay payment portal (e.g., visabillpay.com, etc.). In one implementation, the Bill-Pay widgets 210a/c and/or the payment portal site 210b may retrieve bill information and user profile information to generate a payment request message 215 to the Bill-Pay server 220 and XML formatted payment request message including AccountNo, USM001/U.S. Mobile, and Amount and [0120]);
(FIG. 2C) to: 
implement authorization of the bill payment transaction ..., including transmitting an authorization request to and receiving an authorization response including an approval from an issuer ... (FIG. 2C -224/234)
Purves fails to explicitly disclose
...the payment ... including tokenized payment credentials associated with a transaction card used by a user...
identify a biller service provider (BSP) associated with the biller;
transmit the payment initiation message to the BSP to initiate authorization of the bill payment transaction;
transmit the payment initiation ... to the BSP to initiate authorization of the bill payment transaction...
implement authorization of the bill payment transaction according to a card-based transaction model, including ... transaction card.
However, in an analogous, art Felix teaches 
identify a biller service provider (BSP) associated with the biller (Felix, [0036] – Table 1 – Biller Service Provider Routing Information (using for routing requests);
the payment initiation message to the BSP to initiate authorization  of the bill payment ([0036] – Table 1 – Biller Service Provider Routing Information (using for routing requests) and [0037] - Those skilled in the art will appreciate from the above that the electronic bill routing system 54 provides the function of receiving electronic billing information from and delivering the electronic billing information to any of the billing service providers 12, 22 and customer service providers 14, 24 in accordance with stored or dynamic routing information and [0038]-[0039] - messaging );
implement authorization of the bill payment transaction according to a card-based transaction model, including [use of channels for a] transaction card (Felix, [0050] and [0064])
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Felix to the payment initiation message and BPX of Purves and Subbarao to include transmit the payment initiation message to the BSP to initiate authorization of the bill payment transaction; transmit the payment initiation ... to the BSP to initiate authorization of the bill payment transaction...[and] implement authorization of the bill payment transaction according to a card-based transaction model, including [use of channels for a] transaction card.
One would have been motivated to combine the teachings of Felix to Purves to do so as it provides / allows for the a network for connecting a plurality of entities so that transaction information may be electronically transmitted over the network (Felix, [0003]).
Further, in an analogous art, McGuire teaches 
[concepts of]... the payment ... including tokenized payment credentials associated with a transaction card used by a user... (McGuire, [0057]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of McGuire to the payment initiation message and payment credentials of Purves and Felix to include [concepts of]... the payment ... including tokenized payment credentials associated with a transaction card used by a user...; thus constructing tokenized payment credentials to be included in a payment initiation message.
(McGuire, [0003]).

Regarding Claim 3, and similarly Claim 12 and 20;
Purves and Felix and McGuire teach the method to Claim 1.
Purves wherein the BPX computing system is further configured to: provide an embedded payment ... that is hosted by the BPX computing system within a user interface of the CFI payment platform ([0116] - In one implementation, the Bill-Pay server 220 may deliver a Bill-Pay widget package 269a-c to the requesting entities 210a-c. For example, the widget package may comprise a java widget toolkit, such as but not limited to SWT, JavaFX, and/or the like. In one implementation, the requesting entities 210a-c may incorporate the received widget into its webpage, and present a user interface embedded with the Bill-Pay widget 272a-c to the user 202. For example, the user may see a "Pay with Visa Pay" option button (e.g., 140 in FIG. 1A) on a banking site, email, biller site, and/or the like and [0133]); ... and transmit the ... credentials for storage at the CFI ([0133] and [0135]-[0136]).
McGuire further teaches...  payment form ... (McGuire, [0055] – clear card form); receive user input to the payment form, the user input including non-tokenized payment credentials for the transaction card (McGuire,, [0055] – clear card form); tokenize the payment credentials to generate the tokenized payment credentials (McGuire, [0056]-[0057]).
Similar rationale and motivation is noted for the combination of McGuire to Purves and Felix and McGuire, as per Claim 1 above.   

Regarding Claim 4, and similarly Claim 13 and 21;
Purves and Felix and McGuire teach the method to Claim 1.
Purves further discloses wherein the payment initiation message further includes a BSP ID ([0119] – Biller ID), ...routing... a message to the BSP (FIG. 2C – Payment Confirm and [0149]-[0151] - If the transaction is approved 315, the Bill-Pay server 320 may process a fund transfer request, and send approved funds to the Biller 315a.... In another implementation, upon successful payment, the Biller 360 may update user account to reflect an approved bill payment 316, and send a transaction complete message 317 to the payment portal. In further implementations, the Bill-Pay server 320 may receive a service fee sponsored by the Biller 335)... the BPX computing system is further configured to parse the payment initiation message for the BSP ID ([0119] and [0129] - parse).
Felix further teaches concepts of a BSP ID wherein to identify the BSP associated with the biller for routing the payment initiation ... to the BSP (Felix, [0036]-[0039] – Table 1 – Biller Service Provider Routing Information (using for routing requests)).  As reasonably constructed a form of an ID.
Similar rationale and motivation is noted for the combination of Felix to Purves and Felix and McGuire, as per Claim 1 above.   

Regarding Claim 6, and similarly Claim 15 and 22;
Purves and Felix and McGuire teach the method to Claim 1.
Purves further wherein the BPX computing system is further configured to: receive a bill request from the BSP ([0119] - For example, the user may view an electronic bill via a user interface and click on a Bill-Pay widget instantiated on an online banking site (e.g., see FIG. 4A), a Bill-Pay widget instantiated on a biller site (e.g., see 407 in FIG. 4B), or via a Bill-Pay payment portal (e.g., visabillpay.com, etc.)), the bill request including bill data associated with the bill and generated by the biller ([0119] - For example, the user may view an electronic bill via a user interface and click on a Bill-Pay widget instantiated on an online banking site (e.g., see FIG. 4A), a Bill-Pay widget instantiated on a biller site (e.g., see 407 in FIG. 4B), or via a Bill-Pay payment portal (e.g., visabillpay.com, etc.); and transmit the bill request to the CFI for presentment to the user ([0119] - For example, the user may view an electronic bill via a user interface and click on a Bill-Pay widget instantiated on an online banking site (e.g., see FIG. 4A), a Bill-Pay widget instantiated on a biller site (e.g., see 407 in FIG. 4B), or via a Bill-Pay payment portal (e.g., visabillpay.com, etc.).
Felix further teaches wherein the ... computing system is further configured to: receive a bill request from the BSP (Felix, [0037] – receive electronic billing formation from... the billing service provider), the bill request including bill data associated with the bill and generated by the biller (Felix, [0033] and [0036] – Biller and [0045]); and transmit the bill request ... for presentment to the user (Felix, [0037] – delivering electronic billing formation from... the billing service provide rand [0047])
Similar rationale and motivation is noted for the combination of Felix to Purves and Felix and McGuire, as per Claim 1 above.   

Regarding Claim 8 and similarly Claim 24;
Purves and Subbarao and McGuire teach the method to Claim 1.
Purves further teaches wherein the payment initiation message further includes a bill identifier (ID) associated with a bill to be paid during the bill pay transaction ([0119] – BillID).

Claims 2, 5, 11, 14, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al. (US 2013/0346302 A1) in view of Felix et al. (US 2003/0115141 A1) and McGuire et al. (US 2010/0257612 A1) and further in view of Subbarao et al. (US 2011/0276414).

Regarding Claim 2, and similarly Claim 11 and 19;
Purves and Felix and McGuire teach the method to Claim 1.
Purves further discloses wherein the BPX computing system includes a messaging processor configured to: receive a payment confirmation message from the CFI indicating approval of the bill payment transaction (FIG. 2C – Autho Response 224); transmit the payment confirmation message to the [Acquirer] (FIG. 2C – Autho Response 224); receive... from the [Acquirer] and transmit [a] confirmation receipt to the CFI for display to the user through the bill payment platform of the CFI (FIG. 2C – Autho Response 224)
Felix further teaches a BSP (Felix, [0036]-[0039] – Table 1 – Biller Service Provider Routing Information (using for routing requests)). 
Similar rationale and motivation is noted for the combination of Felix to Purves and Felix and McGuire, as per Claim 1 above.   
Purves and Felix and McGuire fail to explicitly disclose receive a confirmation receipt including a biller reference number...
However, in an analogous art, Subbarao further teaches receive a confirmation receipt including a biller reference number... (Subbarao, FIG. 8). 

One would have been motivated to combine the teachings of Subbarao to Purves and Felix and McGuire to do so as it provides / allows integrating the consolidator method offered by bill-pay websites (Subbarao, [0007]).

Regarding Claim 5 and similarly Claim 14;
Purves and Felix and McGuire teach the method to Claim 1.
Purves further discloses the BPX (FIG. 2C)... the BPX computing system is further configured to parse the payment initiation message.... ([0119] and [0129] - parse).
Fleix further teaches further comprising a biller directory that stores biller preferences including accepted payment options for a plurality of billers (Felix, [0036]-[0039] – Payment Mechanism information (payment instruments accepted...) and the BPX computing system is further configured [to identify] for the BSP ID (Felix, [0036]-[0039] – Table 1 – Biller Service Provider Routing Information (using for routing requests)).
Similar rationale and motivation is noted for the combination of Felix to Purves and Felix and McGuire, as per Claim 1 above.   
Purves and Felix and McGuire fail to explicitly disclose wherein [a] computing system is further configured to transmit the biller preferences to the CFI for local storage at the CFI.
However, in an analogous art, Subarea teaches wherein [a] computing system is further configured to transmit the biller preferences to the CFI for local storage at the CFI (Subbarao, FIG. 4 – Card Type at the Bill Pay Website (i.e., stored)).

One would have been motivated to combine the teachings of Subbarao to Purves and Felix and McGuire to do so as it provides / allows integrating the consolidator method offered by bill-pay websites (Subbarao, [0007]).

Claims 7, 16, and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al. (US 2013/0346302 A1) in view of Felix et al. (US 2003/0115141 A1) and McGuire et al. (US 2010/0257612 A1) and further in view of  Neece et al. (US 2008/0052208 A1).

Regarding Claim 7 and similarly Claim 16 and 23;
Purves and Felix and McGuire teach the method to Claim 1.
	Purvies further discloses the BPX computing system (FIG. 2C);
Felix further teaches wherein to identify the BSP associated with the biller ([0119]-[0120] - XML including USM001/U.S. Mobile);
Similar rationale and motivation is noted for the combination of Felix to Purves and Felix and McGuire, as per Claim 1 above.   
Purves and Felix and McGuire fail to explicitly disclose [a] computing system is further configured to determine that the biller is a large biller and includes the BSP, and wherein to transmit the payment initiation message to the BSP to initiate authorization of the bill payment 
However, in an analogous art, Neece teaches[a] computing system is further configured to determine that the biller is a large biller and includes the BSP, and wherein to transmit the payment initiation message to the BSP to initiate authorization of the bill payment transaction, the ... computing system is further configured to transmit the payment initiation message to the biller to the large biller (Neece, FIG. 3  and [0009] -  A large biller, on the other hand, may receive tens of thousands of payments per hour. The large biller will also often contract with a third-party in order to reduce overhead and the per transaction cost of receiving and processing payments... One example of a concentrator may be MasterCard's RPPS system and [0055] – concentrator).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Neece to the identification of Purves and Felix and McGuire to include wherein [a] computing system is further configured to transmit the biller preferences to the CFI for local storage at the CFI
One would have been motivated to combine the teachings of Neece to Purves and Felix and McGuire to do so as it provides / allows accelerating of posting of payments (Neece, [0002]).

Claims 9, 17, and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al. (US 2013/0346302 A1) in view of Felix et al. (US 2003/0115141 A1) and McGuire et al. (US 2010/0257612 A1) and further in view of  Webber (US 2013/0332344 A1).

Regarding Claim 9 and similarly Claim 17 and 25;
Purves and Felix and McGuire teach the method to Claim 1.
Purves further discloses the BPX (FIG. 2C) and transmit, to the CFI, [a widget] ([0107]).
McGure further teaches wherein the ... computing system is further configured to: receive a batch card information file including consolidating user card information associated with the transaction card ([0076] – Bulk Data Migration]) and [process] a batch... including tokenized payment credentials ([0032] - Token database 122 contains encrypted payment-card numbers, along with a corresponding token for each encrypted payment-card number in the database), a card type ([0033] – card type), a masked card number ([0032] - Token database 122 contains encrypted payment-card numbers, along with a corresponding token for each encrypted payment-card number in the database), and card scheme information ([0033] – American Express, Visa, MasterCard – different schemes) ...
Similar rationale and motivation is noted for the combination of McGuire to Purves and Felix and McGuire, as per Claim 1 above.   
Purves and Felix and McGuire fail to explicitly disclose 
Purves and Felix and McGuire fail to explicitly disclose transmit, to the CFI, a batch response file including tokenized payment credentials, a card type, a masked card number, and card scheme information for use by the CFI in one or more future bill payment transactions initiated by the user with the transaction card.
However, in an analogous art, Webber teaches transmit, to an entity, a batch response file including [identifier]... for use by the entity in one or more future bill payment transactions initiated by the user with the transaction card (Weber, [0090] - Additionally, in some embodiments, the universal account identifier generator computer 131 may implement a batch file interface 330B that may accept the primary account identifiers or payment tokens in batch files as well. Batch files comprise many different primary account identifiers or payment tokens and the universal account identifier generation computer 131 may convert all of the many different account numbers or payment tokens (and return them to the merchant 120 in a universal account identifier response message 333) at the same time or piece-meal. Again, the merchant processor may be called to convert the payment tokens to convert the account numbers before generating universal account identifiers (step 403A)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Weber to batch processing/tokenization and transmission to a CFI of Purves and Felix and McGuire to similar concepts of transmit, to an entity, a batch response file including [identifier]... for use by the entity in one or more future bill payment transactions initiated by the user with the transaction card any apply such concepts to a token and CFI.
One would have been motivated to combine the teachings of Weber to Purves and Felix and McGuire to do so as it provides / allows for identification of consumer activity (Weber, [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627